Citation Nr: 1215378	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-22 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  

In the January 2007 rating determination, the RO denied service connection for bilateral hearing loss and tinnitus.  

In a June 2008 rating determination, the RO granted service connection for right ear hearing loss and assigned a noncompensable disability evaluation.  As a result of the RO's actions, the Board has listed the issues as such on the title page of the decision.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his current left ear hearing loss had its origins in service.

2.  Resolving reasonable doubt in favor of the Veteran, his current tinnitus had its origins in service.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as sensorineural hearing loss, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran's DD Form 214 indicates that he was an FA crewman and that he received the sharpshooter's medal.  

The Veteran's service treatment records reveal that at the time of his July 1974 service induction examination, he had decibel level readings of 10, 5, 0, and 5 at 500, 1000, 2000, and 4000 Hertz in his left ear.  

The service treatment records contain no complaints or findings of hearing loss or tinnitus.  At the time of the Veteran's October 1976 service separation examination, decibel level readings of 15, 15, 5, 5, and 15 were reported in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  On his October 1976 service separation report of medical history, the Veteran checked the "no" box when asked if he had or had ever had ear trouble, providing evidence against his own claim.  

In May 2006, the Veteran requested service connection for hearing loss and tinnitus.  It was noted that the Veteran was in artillery and that he taught artillery while stationed at Ft. Sill, providing highly probative evidence in support of this claim, clearly indicating high noise exposure during service.    

In conjunction with his claim, the Veteran was afforded a VA examination in October 2006.  The examiner noted the inservice findings at enlistment and discharge.  It was observed that there were no complaints or findings of hearing loss or tinnitus in the service records.  The Veteran stated that he had noticed decreased hearing ability over the past 4 or 5 years.  He noted needing a lot of repetition.  The Veteran indicated that he had difficulty understanding speech over the telephone.  He also had trouble understanding speech with background noise.  He was rarely able to follow conversations.  

With regard to noise exposure, it was noted that the Veteran was an Army gunner on a 105 Howitzer.  He trained OCS and Marines on operation of the gun as forward observers.  He was stationed on the DMZ line in Korea.  He denied any combat experience.  Civilian occupation was a hot tar roofer.  The Veteran indicated that he worked his way up to a supervisory position, making estimates and supervising the job.  He denied excessive noise exposure as a civilian.  

With regard to tinnitus, the Veteran noted that he had had it off and on since 1976, when he was in field training on 105.  He stated that when he was training on the 155 self-propelled, the ringing really started.  He indicated that a Sergeant told him get used to it.  The Veteran stated that it was in his left ear and was present about 90 percent of the time.  He reported having trouble getting to sleep because of it.  

Audiological evaluation revealed decibel level readings of 20, 20, 10, 20, and 50 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech discrimination testing was 100 percent.  The examiner rendered a diagnosis of mild to moderate severe high frequency sensorineural hearing loss.  

The examiner stated that with hearing within normal limits at discharge, report of onset of hearing difficulty about 4-5 years ago, unilateral left tinnitus which is not consistent with discharge results, no previous claims for service connection for hearing loss or tinnitus although numerous other claims since 1975, no previous treatment for hearing loss or tinnitus, and borderline ratable loss with all thresholds within normal limits except at 4000 Hertz, it was not likely that the Veteran's hearing loss and tinnitus were related to the time spent in service.  

In an October 2007 report, the Veteran's private physician, T. K., M.D., indicated that the Veteran reported having had gradual hearing loss for the past 20 years.  He noted that he had tinnitus equally as long, if not longer.  Dr. K. stated that the Veteran had a history of loud noise exposure, having worked around artillery guns during his military years.  Dr. K. indicated the Veteran's test results revealed high frequency sensorineural hearing loss.  He noted that the Veteran's history of significant noise exposure in the past was likely responsible for his noise-induced hearing loss.  

In a November 2007 report, H. M., Ph.D, CCC-A, observed that the Veteran served from 1974 to 1976 and that his duty assignment was a gunner on a 105 mm howitzer.  He was noted to have been stationed at Fort Sill as a gunner instructor to train OCS service members and Marines.  Training included 105 mm and 155 mm SP.  He was also noted to have been stationed in a high alert area in the DMZ in Korea.  The Veteran did not see any active combat.  It was indicated that during his instruction time, ear plugs were issued for training but he was unable to wear hearing protection due to the fact that wearing protection would interfere with any communication with fire control, which would affect the safety of others during instruction.  It was reported that most gunners would not wear hearing protection but that assistant gunners and loaders would use one and then attempt to cover the other ear while firing.  The Veteran reported bilateral tinnitus.  The examiner stated that following discharge, most of the Veteran's civilian occupation was in the roofing industry, with negligible noise exposure.  He had been in management for 15 years.

Dr. M. indicated that tests revealed a bilateral high frequency sloping sensorineural hearing loss, common with exposure to noise.  He opined that it was as likely as not that the Veteran's hearing loss was service-connected to his duty assignment as an instructor where hearing protection was not commonly worn because of communication issues and safety.  He further noted that while in the DMZ in Korea, the Veteran was exposed to considerable field training noise exposure.  

For a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for left ear hearing loss and tinnitus, it cannot be stated that the preponderance of the evidence is against the claim. 

Given the Veteran's current hearing loss, his inservice military occupational specialty, his inservice noise exposure, and the conflicting opinions with regard to his hearing loss, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current left ear hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for left ear hearing loss.

With regard to his claim for tinnitus, the Board again notes the Veteran's military occupational specialty and his inservice noise exposure.  While the VA examiner indicated that the Veteran's tinnitus was less likely than not related to his period of service, the Board notes that the Veteran has indicated that he was exposed to continuous noise from gunfire, artillery shells, etc., while in service, and his military occupational specialty and ribbons/medals support his contentions.  Given the foregoing, the Board finds that the evidence that the Veteran's tinnitus is related to his period of service is at least in equipoise.  In such a case, reasonable doubt must be resolved in favor of the Veteran.  Therefore, service connection for tinnitus is also warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.

ORDER

Service connection for left ear hearing loss is granted.  

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


